Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Van der Burgt et al. (US 5,695,042) shows a conveying apparatus with first and second overlapping conveyor belts having main rollers and end rollers.  The center of the end roller of the first conveyor is even with the center of the end roller of the second conveyor belt so in a fashion similar to that required by the independent claim.  However, the end rollers do not have diameters that are smaller than that of the main rollers, the center of the end roller of the first conveyor belt is not ahead of the center of the end roller of the second conveyor belt, and the conveyor does not include at least one rectilinear conveyor belt and one curved conveyor belt as required by the independent claim.  
	Friedrich et al. (DE 101 27 986) a conveying apparatus with first and second overlapping conveyor belts having main rollers and end rollers.  The end roller of the first conveyor has a smaller diameter than the main rollers of the first conveyor and the center of the end roller of the first conveyor ahead of the end of the second belt as required by the independent claim.  However, the end roller of the second conveyor belt does not have a diameter that is smaller than that of the main rollers, the center of the end roller of the first conveyor belt is not ahead of the center of the end roller of the second conveyor belt, and the conveyor does not include at least one rectilinear conveyor belt and one curved conveyor belt as required by the independent claim.

 	Anonymous French document (2 447 878) shows a conveying apparatus with first and second conveyor belts with at least one rectilinear conveyor belt and one curved conveyor belt, and with an end of the first conveyor belt overlapping the second conveyor belt so that the center of the end of the first conveyor belt is ahead of the center of the end roller of the second conveyor belt as required by the independent claim. However, the first and second conveyor belts do not have end rollers with diameters that are smaller than the diameters of main rollers of the conveyor belts as required by the independent claims.  
 	Finally, none of the above conveying apparatuses are used for conveying long pasta between at least one production station and one weighing station as required by the preamble of the independent claims which is deemed to breathe life into the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651